Citation Nr: 0916638	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-39 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office Center 
(RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/bronchitis, to include as due to 
smoke exposure in service.


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by which the RO denied the 
Veteran's claim.  

The Veteran testified at a hearing before the undersigned via 
video teleconference in July 2006.  

In July 2007, the Board remanded the issue on appeal to the 
RO for further development of the evidence.


FINDING OF FACT

The veteran's COPD/bronchitis is shown to be a tobacco-
related disability and is not otherwise shown to be related 
to his active duty service.


CONCLUSION OF LAW


The claim of service connection for COPD/bronchitis due to 
tobacco use in service is barred by law; the Veteran's 
COPD/bronchitis was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1103, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this care 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in June 2006 and 
August 2007.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in March 2005 and August 2007 that fully 
addressed all three notice elements, and it was sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and private medical treatment records.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  He was afforded a VA medical examination 
in furtherance of his claim in January 2009.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Factual Background  

An in-service X-ray study of the chest was "grossly 
negative."  On separation, the Veteran denied shortness of 
breath, pain or pressure in the chest, as well as a chronic 
cough.  The separation medical examination report reflects no 
abnormalities, and the veteran's "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) (explaining the 
military medical profile system).  The service treatment 
records are otherwise negative for any pulmonary problems.

In his March 2005 claim for benefits, the Veteran asserted 
that his COPD/bronchitis stemmed from smoke exposure in 
service.

In a March 2005 letter, the Veteran's private physician, M.H. 
Grotheer, M.D., stated that he had been treating the Veteran 
for lung conditions and that he had diagnosed COPD, asthma, 
and bronchitis.  Because the Veteran indicated that he was a 
smoke generator specialist in the Army, the physician opined 
that it was as likely as not that the Veteran's high exposure 
to smoke in service contributed to his current lung 
conditions.

Other private medical treatment records reflect that the 
Veteran had a history of smoking a pack of cigarettes a day 
that began before service.

At his July 2006 hearing, the Veteran testified that he began 
to smoke a year or so before enlisting in the Army.  He 
alleged that his military occupational specialty entailed 
exposure to smoke, fumes, and chemicals, which in turn caused 
his present respiratory problems.

In an August 2007 written statement, the Veteran asserted 
that his primary military occupational specialty was that of 
a smoke generator operator and that he also mixed flame fuel.  
He stated that he was exposed to smoke and fumes on a daily 
basis without any sort of protective mask.  He maintained 
that such exposure had an impact upon his current pulmonary 
problems.

In January 2009, the Veteran was afforded a VA medical 
examination.  On examination, the Veteran reported that he 
was a smoke generator operator and that he noticed shortness 
of breath immediately upon separation from service.  He told 
the examiner that he had smoked since the age of 19 or 20 and 
that he consumed one half of a pack of cigarettes a day.  He 
indicated that COPD was diagnosed before 2005, but he could 
not recall the date.  X-ray studies showed COPD.  Based on 
examination of the Veteran, diagnostic tests, and a review of 
the record in its entirety, the VA examiner diagnosed COPD 
and opined that its etiology was the Veteran's long history 
of smoking.  The examiner noted that the veteran served from 
1963 to 1965.  He had smoked since the age of 19, which was 
48 years.  He had only within the last 10 years had symptoms 
of pulmonary problems, such as COPD.

Discussion

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or from aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As relevant to this claim, on July 22, 1998, the Internal 
Revenue Service Restructuring and Reform Act was enacted.  
That law added 38 U.S.C.A. § 1103, which prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service.  By its 
terms, 38 U.S.C.A. § 1103 is applicable only to claims filed 
after June 9, 1998.  See also 38 C.F.R. § 3.300.

The Veteran maintains that his pulmonary disability is 
related to his military occupational specialty.  The Board 
cannot credit the Veteran's assertions in this regard because 
he is not shown to possess any relevant medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

As to the competent medical evidence, the record contains two 
essentially conflicting opinions.  Dr. Grotheer alleges that 
the Veteran's military occupational specialty contributed to 
his current pulmonary problems.  The Board observes that Dr. 
Grotheer had apparent access to the Veteran's DD Form 214.  
On the other hand, the VA examiner opined that the Veteran's 
current pulmonary trouble was related to a very long history 
of smoking.  

The Board finds no reason question the credentials or 
credibility of either Dr. Grotheer or the VA examiner.  The 
Board, however, finds the opinion of the VA examiner more 
probative because it is based on a review of the record as a 
whole.  Thus, the Board will rely on the VA examiner's 
opinion.  The Board reminds the Veteran that VA decision 
makers have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Based on the VA examiner's opinion, the Board has determined 
that the Veteran's COPD/bronchitis is due to half a century 
of smoking.

Because the veteran's tobacco-related claim was filed in 
March 2005, service connection for COPD/bronchitis on the 
basis of tobacco use in service is precluded as a matter of 
law.  38 C.F.R. § 3.300; 38 U.S.C.A. § 1103; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The evidence suggests no other direct link between 
COPD/bronchitis and service.  The service treatment records 
are silent regarding these conditions.  On separation, no 
respiratory disorder was diagnosed and none was mentioned by 
the veteran.  The record reflects that the Veteran's claimed 
disability emerged shortly before 2005, and the credited 
medical evidence is silent as to any nexus between 
COPD/bronchitis and any event in service.  Thus, service 
connection for COPD/bronchitis must be denied.  38 C.F.R. § 
3.303.

In summary, the preponderance of the evidence weighs against 
the veteran's claim.  Pursuant to a comprehensive VA medical 
examination in January 2009, a VA examiner opined that the 
veteran's disability was tobacco related.  The competent 
medical evidence to the contrary has been found to be less 
probative.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107. 


ORDER

Service connection for COPD/bronchitis, to include as due to 
smoke exposure in service, is denied.



______________________________________________ 
BARABARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


